Citation Nr: 9925199	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  93-08 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	J. W. Stanley, Jr., Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel

INTRODUCTION

The veteran had active service from March 1972 to March 1974.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating decisions issued by the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).  


REMAND

In March 1997, the Board issued a decision which found that 
the veteran's claim for service connection for a psychiatric 
disorder, including PTSD, was not well grounded.  The 
principal basis for this determination was that the veteran 
had received numerous and varied psychiatric diagnoses for 
both Axis I and Axis II personality disorders, but that there 
was no clear diagnosis of PTSD in accordance with 38 C.F.R. 
§ 3.304(f) (1998), nor was any disorder clearly related to 
service.  That March 1997 Board opinion also found that new 
and material evidence had not been submitted to reopen a 
claim for service connection for diabetes mellitus.  Both 
appellate issues had previously been remanded by the Board in 
April 1995 in an attempt to obtain all relevant private and 
VA medical records which had not previously been collected 
for review.  Through counsel, the veteran appealed the 
Board's March 1997 decision to the United States Court of 
Appeals for Veterans Claims (Court).

In March 1999 VA General Counsel agreed with the veteran's 
counsel to a joint motion to remand the issue of entitlement 
to service connection for a psychiatric disorder, to include 
PTSD.  The issue of whether new and material evidence had 
been submitted to reopen a claim for service connection for 
diabetes mellitus was dismissed.  The joint motion for remand 
of the claim for service connection for a psychiatric 
disorder, including PTSD, was based upon a statement that the 
veteran made during an RO hearing in October 1992.  At page 2 
of the transcript of that hearing, the veteran said he had in 
fact received a medical diagnosis of PTSD from a psychiatrist 
at the VA Medical Center in Fayetteville, Arkansas.  While 
the veteran was not entirely clear on this point, the 
transcript seems to imply that this diagnosis was provided 
him by a VA psychiatrist in or about 1984.  The veteran indi-
cated that he had taken the "Mississippi" test and that he 
"scored high enough to be classed PTSD."  VA has a duty to 
collect and review all VA medical records possibly relevant 
to a veteran's claim and this is the basis of the joint 
motion for remand.

During the pendency of this appeal, it is clear that attempts 
have been made to obtain all available records of the 
veteran's treatment with VA and volume two of the veteran's 
claims file contains a substantial amount of medical records 
which had apparently earlier been retired to but were then 
later obtained from the National Personnel Records Center.  
It does not appear, however, that any records of the 
Fayetteville VA Medical Center (VAMC) are contained in these 
most recently obtained records. 

Volume one of the veteran's claims folder contains copies of 
medical records of the veteran's treatment at the VAMC in 
Fayetteville, Arkansas, but these records only apparently 
reflect treatment provided in 1991.  The cover sheet to these 
records containing the "AMIE" request states that "Treatment 
on file only goes back to 1983."  It does not appear, 
however, that the veteran's claims folders contain copies of 
all records of the veteran's medical treatment at the 
Fayetteville, Arkansas, VAMC back through 1983.  Pursuant to 
the joint motion for remand, the case is REMANDED for the 
following action:

1.  The veteran and his representative 
should be offered the opportunity of 
submitting any additional evidence or 
argument they may have with respect to 
the issue of entitlement to service 
connection for a psychiatric disorder, 
including PTSD.  

2.  The RO should take whatever actions 
are necessary to obtain all records of 
the veteran's treatment at the VAMC in 
Fayetteville, Arkansas, from 1983 
forward.  As noted above, the January 
1992 "AMIE" request indicated that such 
records went back to "1983."  Thorough 
documentation of all efforts at obtaining 
these records must be included in the 
claims folder.

3.  After completion of the above 
development, the issue remaining on 
appeal should be reviewed and, if not 
allowed, a supplemental statement of the 
case must be issued and the veteran and 
his representative provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further review.  The veteran need do 
nothing until further notified.

As noted above, the appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

